Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020.07.13, 2020.12.24 and 2021.05.24 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 


The limitations of claim 9 “the transceiver unit is configured to receive a first message… / the processing unit is configured to determine, based on the first neighboring relationship and neighbor information of an AS node on the target path that
The applicant’s specification cites “It should be understood that a processor 1202 in this application may be a central processing unit (central processing unit, CPU), a network processor (network processor, NP), or a combination of a CPU and an NP” and 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US 2013/0097703 A1) in view of Ramabaja et al (US 2019/0079950 A1).
Claim 9 (similarly claims 1 and 17). Ji shows a network node (fig. 2), comprising  	a transceiver unit (figs. 2 and 7: network interface device) and a processing unit (figs. 2 and 7: processor), wherein  	the transceiver unit is configured to  	receive a first message, wherein the first message indicates a target path for reaching a first route prefix ([0044]: the receiver module 304 is configured to receive periodic or on-demand AS-level paths from the prefix hijack monitors 104, 106… the receiver module 304 receives the example AS-level paths of FIG. 4B from the prefix hijack monitors 104, 106 after hijacking of the destination prefix (e.g. destination prefix of 135.207. 122/24) of the destination AS #134…), and  	the target path indicates a first neighboring relationship between autonomous system (AS) nodes on the target path ([0035] and [0044]: the AS-level path received from the prefix hijack monitor 104 is [#4, #1257, #93, #134] and the AS-level path received from the prefix hijack monitor 106 is [#6, #1258, #93, #134)] in which the information in brackets are AS numbers and indicate their neighbor relationship); and  	the processing unit is configured to  	determine, based on the first neighboring relationship and neighbor information of an AS node on the target path Ramabaja teaches neighbor information of an AS node on a target path being stored in a blockchain ([0108]: one or more computer-readable storage media to store a principal blockchain to store record data in a principal series of blocks that are chronologically linked, a most recent block of the principal series of blocks including a cryptographic hash… store the new cryptographic hash and the new nonce in the new block; and transmit to a first neighbor computing system, over a communication network via a network interface, the new cryptographic hash of the new block and the new nonce for the cryptographic hash of the new block to cross-merkelize the principal blockchain with a first participating neighbor blockchain on the first neighbor computing system).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Ramabaja in the network node of Ji to facilitate providing immutable records (Ramabaja, [0002]).
Claim 10 (similarly claim 2). Ji shows the network node according to claim 9, wherein the neighbor information comprises  	a second neighboring relationship, and the second neighboring relationship is used to indicate all neighboring nodes of the AS node on the target path ([0056]-[0061]: the identity of an AS (e.g. AS #1257 or #1258) immediately preceding the prefix hijacker (e.g. AS #93) on each AS-level path is still accurate), wherein the determining by the processing unit includes  	checking whether the second neighboring relationship matches the first neighboring relationship, wherein with the second neighboring relationship matching the first neighboring relationship ([0056]-[0061]: one-hop neighbor set), the determining by the processing unit  	determines that no security threat exists on the target path, and wherein with the second neighboring relationship not match matching the first neighboring relationship, the determining by the processing unit determines that the security threat exists on the target path ([0056]-[0061]: within a one-hop neighborhood using reported AS-level paths from plural prefix hijack monitors). 
Claim 16 (similarly claim 8). Ji, modified by Ramabaja, shows the network node according to claim 9, wherein before the transceiver unit receives the first message, the processing unit is further configured to publish neighbor information of the first AS node to the blockchain ([0038]), wherein the neighbor information of the first AS node comprises at least one of the following information:  	information used to indicate all neighboring nodes of the first AS node ([0066] and [0068]);  	information used to indicate a business relationship between the first AS node and a neighboring node, wherein the business relationship indicates that the first AS node has a customer-customer relationship (n/a), a service provider-provider relationship, or a peer-peer relationship with the neighboring node (n/a); and  	information used to indicate a transfer policy corresponding to a second route . 
---------- ---------- ----------
Claims 5, 6, 7, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US 2013/0097703 A1) in view of Ramabaja et al (US 2019/0079950 A1) and in further view of Pavlos et al (ARTEMIS: Neutralizing BGP Hijacking within a Minute).
Claim 13 (similarly claim 5). Ji, modified by Ramabaja, shows the network node according to claim 9; Ji, modified by Ramabaja, does not expressly describe wherein the neighbor information comprises information used to indicate a business relationship between an AS node and a neighboring node on the target path, wherein the determining by the processing unit includes checking, based on the first neighboring relationship and the information used to indicate the business relationship, whether route leakage occurs, wherein with route leakage occurring, the determining by the processing unit determines that the security threat exists on the target path, and wherein with no route leakage occurring, the determining by the processing unit determines that no security threat exists on the target path. Pavlos teaches features of:neighbor information comprises information used to indicate a business relationship between an AS node and a neighboring node on a target path (sec 4.1: an AS receiving routes from two different neighboring ASes for the same prefix, selects one of them to route its traffic), wherein a determining includes checking, based on the first neighboring relationship and the information used to indicate the business relationship, whether route leakage occurs, wherein with route leakage occurring (sec 2.4: leakage), the determining by the processing unit determines that a security threat exists on the target path (sec 5: detect hijack), and wherein with no route leakage occurring, the determining by the processing unit determines that no security threat exists on the target path (sec 5.1: false positives).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Pavlos in the network node of Ji, modified by Ramabaja, to facilitate neutralizing prefix hijacking.
Claim 14 (similarly claim 6). Ji, modified by Ramabaja, shows the network node according to claim 9; Ji, modified by Ramabaja, does not expressly describe wherein the neighbor information comprises information used to indicate a business relationship between an AS node and a neighboring node on the target path and information used to Pavlos teaches features of:neighbor information comprises information used to indicate a business relationship between an AS node and a neighboring node on the target path and information used to indicate a transfer policy corresponding to the first route prefix (sec 2.3: classification of data-plane traffic), wherein determining includes checking, based on the information used to indicate the business relationship, the information used to indicate the transfer policy corresponding to the first route prefix, and the first neighboring relationship, whether the target path matches the transfer policy, wherein with the target path matching the transfer policy (pg. 3 table 1), the determining by the processing unit determines that a security threat exists on the target path (sec 2.3: hijack), and wherein with the target path not matching the transfer policy, the determining by the processing unit determines that no security threat exists on the target path (sec 5.1: false positives).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Pavlos in the network node of Ji, modified by Ramabaja, to facilitate neutralizing prefix hijacking.
Claim 15 (similarly claim 7). Ji, modified by Ramabaja, shows the network node according to claim 9; Ji, modified by Ramabaja, does not expressly describe wherein after the determining that the security threat exists on the target path, the processing unit is further configured to discard the first message. Pavlos teaches feature of after determining that a security threat exists on a target path, discard the first message (sec. 2.3: dropped traffic)It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the message discard feature as taught by Pavlos in the network node of Ji, modified by Ramabaja, to facilitate neutralizing prefix hijacking.
---------- ---------- ----------
Allowable Subject Matter
Claims 3, 4, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Li et al, US 10,893,022 B1: a method comprising receiving, by a first network device via a routing protocol peering session with a peer router in a first autonomous system, a plurality of routing protocol routes to destination addresses, each routing protocol route of the plurality of routing protocol routes specifying a network address prefix and an identifier of the autonomous system that originated the routing protocol route; receiving, by the first network device, network address prefix ownership information from a distributed ledger storing a plurality of associations between respective network address prefixes and respective autonomous system identifiers of autonomous systems confirmed to own the respective network address prefixes; receiving, by the first network device from a second network device associated with a second autonomous system, threat pattern data indicating patterns in routing protocol route changes in the second autonomous system; determining, by the first network device and based at least on the network address prefix ownership information and the threat pattern data, whether any of the plurality of routing protocol routes specifies an autonomous system identifier different than specified by the plurality of associations; and in response to determining that a route of the plurality of routing protocol routes specifies an autonomous system identifier different than specified by the plurality of associations, performing, by the first network device, an action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th September 2021